Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (this “Agreement”), effective as
of the Effective Date, is by and among James E. Skinner (the “Executive”) and
The Neiman Marcus Group LLC, a Delaware limited liability company (formerly The
Neiman Marcus Group, Inc. and referred to as “NMG”).

 

RECITALS

 

WHEREAS, Executive is currently employed as Executive Vice President, Chief
Operating Officer, and Chief Financial Officer by NMG and Parent pursuant to an
employment agreement with NMG, dated October 25, 2013 (the “Prior Agreement”);

 

WHEREAS, pursuant to Section 24 of the Prior Agreement, the Prior Agreement may
be amended by a writing signed by the parties to the Prior Agreement;

 

WHEREAS, the parties desire that Executive become employed by NMG and serve as a
Vice Chairman of NMG and Parent; and

 

WHEREAS, the parties desire to amend and restate the Prior Agreement in its
entirety by entering into this Agreement, subject to the terms and provisions
herein contained.

 

AGREEMENT

 

1.                                    Definitions.  As used in this Agreement,
the following terms have the following meanings:

 

(a)                               “Affiliate” means, with respect to any Person,
any other Person directly or indirectly controlling, controlled by, or under
common control with, such Person.  As of the Effective Date, NMG and Parent are
“Affiliates” of one another.

 

(b)                              “Cause” means one or more of the following:
(i) the Executive’s willful and material failure to substantially perform his
duties (other than as a result of physical or mental illness or injury), or
other material breach of this Agreement by the Executive; (ii) the Executive’s
(A) willful misconduct or (B) gross negligence, in each case which is materially
injurious to NMG or any of its Affiliates; (iii) the Executive’s willful breach
of his fiduciary duty or duty of loyalty to NMG or any of its Affiliates; or
(iv) the commission by the Executive of any felony or other serious crime
involving moral turpitude.  For purposes of the foregoing, no act or failure to
act shall be treated as “willful” unless done, or omitted to be done, by the
Executive not in good faith and without the reasonable belief that the
Executive’s action or omission was in the best interest of NMG.

 

(c)                               “Code” means the Internal Revenue Code of
1986, as amended.

 

(d)                             “Competitor” means (i) the retail operations of
any Person who, at any time during the Executive’s employment with NMG was a
vendor of NMG or any of its Affiliates and

 

--------------------------------------------------------------------------------


 

who during any consecutive 12-month period during the five years immediately
preceding the Executive’s termination of employment with NMG had annual gross
sales to NMG and its Affiliates in the aggregate of $150 million or more at
retail; (ii) any Person (other than NMG or an Affiliate of NMG) that owns or
operates a luxury specialty retail store in the New York, New York metropolitan
area; (iii) Saks Incorporated, Nordstrom, Inc., Barneys New York, Inc.,
Macy’s, Inc., Hudson’s Bay Company, Amazon.com, Inc., Net-a-Porter LLC, Gilt
Groupe, Inc. or, if those corporate names are not correct, the businesses
commonly referred to as “Saks,” “Nordstrom’s,” “Barneys,” “Bloomingdales,” “Lord
and Taylor,” “Amazon,” “Net-a-Porter,” and “Gilt” or any of their respective
parent companies, as applicable; and (iv) the Affiliates of, successors to and
assigns of the Persons described in (i) and (iii).

 

(e)                               “Confidential Information” means all
confidential or proprietary information of NMG, Parent and their respective
Affiliates, including (without limitation) all documents or information, in
whatever form or medium, concerning or evidencing sales; costs; pricing;
strategies; forecasts and long range plans; financial and tax information;
personnel information; business, marketing and operational projections, plans
and opportunities; and customer, vendor, and supplier information; but excluding
any such information that is or becomes generally available to the public other
than as a result of any breach of this Agreement or other unauthorized
disclosure by the Executive.

 

(f)                                “Effective Date” means June 15, 2015.

 

(g)                              “Employment Termination Date” means the
effective date of termination of the Executive’s employment as established under
Paragraph 6(e).

 

(h)                              “Parent” means Neiman Marcus Group, Inc.

 

(i)                                  “Parent Board” means the Board of Directors
of Parent, or any successor governing body of Parent or its successors.

 

(j)                                  “Person” means any individual, corporation,
partnership, sole proprietorship, joint venture, association, joint-stock
company, trust, unincorporated organization, limited liability company,
government or other entity.

 

(k)                              “Target Bonus” means the target bonus under
NMG’s annual incentive bonus program(s).

 

(l)                                  “Work Product” means all ideas, works of
authorship, inventions and other creations, whether or not patentable,
copyrightable, or subject to other intellectual-property protection, that are
made, conceived, developed or worked on in whole or in part by the Executive
while employed by NMG or any of its Affiliates, that relate in any manner
whatsoever to the business, existing, proposed or advisable, of NMG or any of
its Affiliates, or any other business or research or development effort in which
NMG or any of its Affiliates engages during the Executive’s employment.  Work
Product includes any material previously conceived, made, developed or worked on
during the Executive’s employment with NMG or any of its Affiliates prior to the
Effective Date.

 

Page 2 of 20

--------------------------------------------------------------------------------


 

2.                                    Employment; Prior Agreements.  NMG agrees
to continue to employ the Executive, and the Executive agrees to continue to be
employed, for the period set forth in Paragraph 3, in the position and with the
duties and responsibilities set forth in Paragraph 4, and upon the other terms
and conditions set out in this Agreement.  The employment agreement entered into
by and among the Executive, NMG and Neiman Marcus Group LTD Inc., effective
October 6, 2010 was superseded and replaced in its entirety by the Prior
Agreement.  The Prior Agreement is hereby superseded effective as of the
Effective Date and replaced in its entirety by this Agreement without further
right or obligation thereunder on the part of either party thereto.  The
replacement of the Prior Agreement with this Agreement does not cause any right
or obligation under the Prior Agreement to arise.

 

3.                                    Term.  Unless sooner terminated as
provided in this Agreement, the term of the Agreement shall commence on the
Effective Date and extend until February 1, 2016 (the “Employment Term”). Unless
an extension of the Employment Term is agreed upon by the Executive and the
Company, the Executive’s employment will end upon the expiration of the
Employment Term.

 

4.                                    Position and Duties.

 

(a)                               The Executive shall serve as a Vice Chairman
of NMG and Parent.  In such capacities, the Executive shall report to the Chief
Executive Officer of NMG and Parent (the “CEO”).

 

(b)                              During the Employment Term, the Executive shall
devote his full time, skill, and attention and his best efforts to the business
and affairs of NMG to the extent necessary to discharge fully, faithfully, and
efficiently the duties and responsibilities delegated and assigned to the
Executive in or pursuant to this Agreement, except for usual, ordinary, and
customary periods of vacation and absence due to illness or other disability. 
Notwithstanding the foregoing, the Executive may (i) serve as a director or as a
member of one board of directors of one noncompeting company, (ii) subject to
the prior written approval of the CEO and the Chairman of the Parent Board,
serve as a director or as a member of two additional boards of directors of
other noncompeting companies, (iii) serve as an officer or director or otherwise
participate in non-profit educational, welfare, social, religious, professional,
and civic organizations, including, without limitation, all such positions and
participation in effect as of the Effective Date, and (iv) manage personal and
family investments; provided, however, that any such activities as described in
(i), (ii) (iii) or (iv) of the preceding provisions of this Paragraph 4(b) do
not materially interfere with the performance and fulfillment of the Executive’s
duties and responsibilities in accordance with this Agreement.

 

(c)                               In connection with the Executive’s employment
by NMG under this Agreement, the Executive shall be based at the principal
executive offices of NMG in Dallas, Texas, except for such reasonable travel as
the performance of the Executive’s duties in the business of NMG and its
Affiliates may require.

 

(d)                             All services that the Executive may render to
NMG or any of its Affiliates in any capacity during the Employment Term shall be
deemed to be services required by this Agreement and the consideration for such
services is that provided for in this Agreement.

 

Page 3 of 20

--------------------------------------------------------------------------------


 

5.                                    Compensation and Related Matters.

 

(a)                               Base Salary.  During the Employment Term, NMG
shall pay to the Executive for his services under this Agreement an annual base
salary.  The Executive’s annual base salary, as in effect from time to time, is
hereinafter referred to as the “Base Salary.” The Base Salary as of the
Effective Date shall remain in effect until July 31, 2015.  Effective August 1,
2015, the Base Salary shall be $250,000 for the period between August 1, 2015
and February 1, 2016, prorated for any partial period of employment during such
period.  The Base Salary shall be payable in installments in accordance with the
general payroll practices of NMG.

 

(b)                              Annual Incentives.  For fiscal year 2016, the
Executive will participate in NMG’s annual incentive bonus program(s) applicable
to the Executive’s position, in accordance with the terms of such program(s),
and shall have the opportunity to earn an annual bonus thereunder based on the
achievement of performance objectives determined by the Parent Board after
consultation with the Executive.  The Target Bonus for fiscal year 2016 will be
40% of the Executive’s Base Salary for the period between August 1, 2015 and
February 1, 2016.  The actual amount of any annual incentive bonus paid to the
Executive will be (i) determined according to the terms of the annual incentive
bonus program(s), including any such terms that place the amount of any annual
incentive bonus within the discretion of the Parent Board and (ii) payable in
2016.  No annual incentive bonus will be paid pursuant to this Paragraph
5(b) unless the Executive has remained continuously employed with NMG through
the expiration of the Employment Term, except as otherwise expressly provided
for in Paragraph 7(b)(iii) hereof.

 

(c)                               Employee Benefits.  During the Employment
Term, the Executive shall be entitled to participate in all employee benefit
plans, programs, and arrangements that are generally made available by NMG to
its senior executives, including without limitation NMG’s life insurance,
long-term disability, and health plans.  The Executive agrees to cooperate and
participate in any medical or physical examinations as may be required by any
insurance company in connection with the applications for such life and/or
disability insurance policies.

 

(d)                             Fringe Benefits.  During the Employment Term,
the Executive will be entitled to the perquisites and other fringe benefits that
are made available by NMG to its senior executives generally and to such
perquisites and fringe benefits that are made available by NMG to the Executive
in particular, subject to any applicable terms and conditions of any specific
perquisite or other fringe benefit.

 

(e)                               Financial Planning and Advice.  The Executive
shall be entitled to receive reimbursement for up to $5,000 per each calendar
year during the Employment Term for fees and expenses incurred by him for
personal financial and tax advice and planning, including without limitation
fees and expenses covering services relating to personal financial and tax
advice and planning arising from the Executive’s compensation and benefits
provided pursuant to this Agreement and otherwise by NMG.  The Executive shall
provide to NMG a request for reimbursement along with a reasonably detailed
receipt indicating the nature of the services provided for any such fees and
expenses within 30 days of the occurrence of such fees and expenses.  Any such
reimbursement shall be made as soon as administratively possible, but in any
event no later than the maximum time permitted by Treasury Regulation
Section 1.409A-3(i)(1)(iv).  The amount of expenses incurred that are eligible
for reimbursement pursuant to this

 

Page 4 of 20

--------------------------------------------------------------------------------


 

Paragraph 5(e) with respect to any calendar year shall not affect the amount
eligible for reimbursement in any other calendar year.

 

(f)                                Expenses.  The Executive shall be entitled to
receive reimbursement for all reasonable expenses incurred by the Executive in
performing his duties and responsibilities under this Agreement, consistent with
NMG’s policies or practices for reimbursement of expenses incurred by other NMG
senior executives.  Without limiting the foregoing, reasonable business expenses
shall include the following items in reasonable amounts: professional license
fees, professional journals and books, professional educational materials in
software format, and dues to professional organizations and societies;
educational expenses incurred to maintain or improve the Executive’s skills and
for his actual and reasonable expenses for travel, room and meals for attending
professional conventions, meetings, and education sessions.

 

(g)                              Vacations.  During the Employment Term, the
Executive shall be eligible for 5 weeks of vacation on an annualized basis, and
shall be eligible for sick pay and other paid and unpaid time off in accordance
with the policies and practices of NMG.  The Executive agrees to use his
vacation and other paid time off at such times that are (i) consistent with the
proper performance of his duties and responsibilities and (ii) mutually
convenient for NMG and the Executive.

 

(h)                              Indemnification.  The Executive will be
entitled to indemnification on the same terms as indemnification is made
available by NMG to its other senior executives, whether through NMG’s bylaws or
otherwise.

 

6.                                    Termination of Employment.

 

(a)                               Termination by NMG for Cause.  NMG may
terminate the Executive’s employment for Cause.  To exercise its right to
terminate the Executive’s employment pursuant to clause (i), (ii) or (iii) of
the definition of Cause, however, solely to the extent such event may reasonably
be corrected, NMG must first provide the Executive with a reasonable period of
time to correct the circumstances or events (but not more than 30 days) that NMG
contends give rise to the existence of Cause under such provision.  Prior to
terminating the Executive’s employment for Cause under this Paragraph 6(a), NMG
must provide the Executive with a written notice of its intent to terminate his
employment for Cause.  Such written notice must specify the particular act or
acts or failure(s) to act that form(s) the basis for the decision to so
terminate the Executive’s employment for Cause.  The Executive will be given the
opportunity within 30 calendar days of his receipt of such notice to meet with
the Parent Board to defend himself with regard to the alleged act or acts or
failure(s) to act.  If at the conclusion of or following such a meeting, the
Parent Board decides to proceed with the termination of the Executive’s
employment for Cause, such a termination will be effected by providing the
Executive with a Notice of Termination under Paragraph 6(d).  Upon or after
NMG’s issuance of the notice of intent to terminate the Executive’s employment
for Cause, NMG may suspend the Executive with pay pending the Parent Board’s
decision whether to proceed with the termination.

 

(b)                              Termination by the Executive.  The Executive
may terminate his employment at any time upon at least 30 days’ prior written
notice to NMG; provided that, notwithstanding anything to the contrary, NMG
shall have the right to accelerate the Employment Termination

 

Page 5 of 20

--------------------------------------------------------------------------------


 

Date to an earlier date than that specified in the Executive’s written notice so
long as NMG pays him all compensation to which he would have been entitled had
the Employment Termination Date not been so accelerated.

 

(c)                               Termination by the Company without Cause.  NMG
may terminate the Executive’s employment without Cause immediately upon written
notice to the Executive.

 

(d)                             Notice of Termination.  Any termination of the
Executive’s employment prior to the expiration of the Employment Term shall be
communicated by a Notice of Termination.  A “Notice of Termination” is a written
notice that must (i) indicate the specific termination provision in this
Agreement relied upon; (ii) in the case of a termination for Cause, set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision invoked, including
the particular act or acts or failure(s) to act that is or are the basis of any
termination for Cause; and (iii) specify the Employment Termination Date.  The
failure by NMG to set forth in the Notice of Termination any fact or
circumstance that contributes to a showing of Cause shall not waive any right of
NMG or preclude NMG from asserting such fact or circumstance in enforcing NMG’s
rights.

 

(e)                               Employment Termination Date.  The Employment
Termination Date shall be as follows: (i) if the Executive’s employment is
terminated by his death, the date of his death; (ii) if the Executive’s
employment is terminated by NMG for Cause, the date specified in the Notice of
Termination, which date shall be no earlier than the date such notice is given;
(iii) if the Executive’s employment is terminated by the Executive, the date
specified in the Notice of Termination, which date shall be no earlier than 30
days after the date such notice is given (subject to the provisions therein);
(iv) if the termination is under Paragraph 6(c), the date specified in the
Notice of Termination; or (v) if the Executive’s employment is terminated by the
expiration of the Employment Term, on February 1, 2016 (without any action by
the Executive or the Company).

 

(f)                                Resignation.  In the event of termination of
the Executive’s employment, the Executive agrees that if at such time he is a
member of the Parent Board or is an officer of NMG or a director or officer of
any of its Affiliates, he shall be deemed to have resigned from such
position(s) effective on the Employment Termination Date unless the parties
otherwise agree.

 

7.                                    Compensation Upon Termination of
Employment.

 

(a)                               Termination by NMG for Cause.  If the
Executive’s employment is terminated by NMG for Cause, NMG shall pay to the
Executive within 60 days of the Employment Termination Date (i) any unpaid
portion of the Executive’s Base Salary accrued through the Employment
Termination Date, (ii) any accrued but unused vacation days (the “Vacation
Payment”), and (iii) any reimbursement for business travel and other expenses to
which the Executive is entitled pursuant to Paragraph 5(f) (the
“Reimbursement”).  This Paragraph 7(a) does not limit the entitlement of the
Executive to any vested benefits under any stock ownership, stock option, or
other benefit plan that is maintained by NMG for the Executive’s benefit,
pursuant to the terms and conditions of any such plan.

 

Page 6 of 20

--------------------------------------------------------------------------------


 

(b)                              Termination for any other reason.

 

(i)           If the Executive’s employment is terminated for any reason other
than by NMG for Cause, then NMG shall pay to the Executive within 60 days of the
Employment Termination Date (i) any unpaid portion of the Executive’s Base
Salary accrued through the Employment Termination Date and any earned or accrued
bonus payable for the preceding fiscal year that has otherwise not already been
paid (together, the “Compensation Payment”), provided that the payment of the
bonus portion of the Compensation Payment may not be delayed past the date the
bonus is payable under the terms of any bonus plan, (ii) the Vacation Payment,
and (iii) the Reimbursement.  This Paragraph 7(b) does not limit the entitlement
of the Executive to any vested benefits under any stock ownership, stock option,
or other benefit plan that is maintained by NMG for the Executive’s benefit,
pursuant to the terms and conditions of any such plan.

 

(ii)                              In addition, if the Executive’s employment is
terminated for any reason other than by the Company for Cause and if such
termination of employment also constitutes a “separation from service” under
Treasury Regulation Section 1.409A-1(h), then, subject to the Executive’s
execution, within 30 days of the Employment Termination Date, of a release and
waiver of claims against NMG and its Affiliates (in such form as NMG reasonably
requires and delivers to the Executive within 2 days of the Employment
Termination Date) (a “Release”), and provided that such Release becomes
non-revocable under applicable law during such 30-day period, NMG will provide
to the Executive the “Salary Continuation Payments” and the “Severance Payment”
as described below:

 

(A)                          The Salary Continuation Payments shall equal
$595,000, which amount, except as provided below, shall be paid over an 18-month
period in bi-weekly installments following the Employment Termination Date as
set forth on Schedule A.  Notwithstanding the preceding sentence, the Salary
Continuation Payments shall not begin until the 37th week following the
Executive’s separation from service (or, if later, such time as required by
Paragraph 13).

 

(B)                       The “Severance Payment,” shall constitute a lump-sum
amount equal to $1,169,763 and will be paid on the 35th day following the
Employment Termination Date.

 

(iii)                        If the Executive’s employment is terminated by NMG
without Cause prior to the expiration of the Employment Term, then, subject to
the Executive’s execution, within 30 days of the Employment Termination Date, of
a Release, and provided that such Release becomes non-revocable under applicable
law during such 30-day period, the Executive shall be entitled

 

Page 7 of 20

--------------------------------------------------------------------------------


 

to receive an amount equal to the Target Bonus for fiscal year 2016 as set forth
in Section 5(b) (the “Target Bonus Payment”), which amount will be paid on the
35th day following the Employment Termination Date.

 

(iv)                          The Executive shall be required to repay the
Severance Payment, any portion of the Salary Continuation Payments, and any
Target Bonus Payment he has received, and any obligation to pay any unpaid
Severance Payment, unpaid Salary Continuation Payments and any unpaid Target
Bonus Program shall cease if:

 

(A)                          the Executive receives written notice from NMG
that, in the reasonable judgment of NMG, the Executive engaged or is engaging in
any conduct that violates Paragraph 8 or engaged or is engaging in any of the
Restricted Activities described in Paragraph 9, unless within 30 days of the
date NMG so notifies the Executive in writing, the Executive provides
information to NMG that NMG determines is sufficient to establish that the
Executive did not engage in any conduct that violated Paragraph 8 or engage in
any of the Restricted Activities described in Paragraph 9; or

 

(B)                           the Executive is arrested or indicted for any
felony, other serious criminal offense, or any violation of federal or state
securities laws, or has any civil enforcement action brought against him by any
regulatory agency, for actions or omissions related to his employment with NMG
or any of its Affiliates, or if NMG reasonably believes that the Executive has
committed any act or omission, either during his employment under this Agreement
or if related to such employment thereafter, that during his employment would
have entitled NMG to terminate his employment for Cause under provisions (i),
(ii), (iii), or (iv) of the definition of Cause, and the Executive is found
guilty or enters into a plea agreement, consent decree or similar arrangement
with respect to any such criminal or civil proceedings, or if the Parent Board
makes a finding that the Executive has committed such an act or omission.  If
any such criminal or civil proceedings do not result in a finding of guilt or
the entry of a plea agreement or consent decree or similar arrangement, or if
the Parent Board makes a finding that the Executive has not committed such an
act or omission, the Executive shall not be required to repay any amounts
hereunder.

 

(c)                               No Mitigation.  The Executive will not be
required to mitigate the amount of any payment provided for in this Agreement by
seeking other employment or otherwise, nor will the amount of any payment
provided for under this Agreement be reduced by any profits, income, earnings,
or other benefits received by the Executive from any source other than NMG or
its successor.

 

Page 8 of 20

--------------------------------------------------------------------------------


 

(d)                             Offset.  The Executive agrees that NMG may set
off against, and he authorizes NMG to deduct from, any payments due to the
Executive, or to his heirs, legal representatives, or successors, as a result of
the termination of the Executive’s employment any specified amounts which may be
due and owing to NMG by the Executive, whether arising under this Agreement or
otherwise; provided, however, that no offset is allowed against payments to the
Executive which are subject to Section 409A of the Code if such offset cannot be
made in a manner that complies with Section 409A of the Code.

 

8.                                    Confidential Information.

 

(a)                               The Executive acknowledges and agrees that
(i) NMG is engaged in a highly competitive business; (ii) NMG has expended
considerable time and resources to develop goodwill with its customers, vendors,
and others, and to create, protect, and exploit Confidential Information;
(iii) NMG must continue to prevent the dilution of its goodwill and unauthorized
use or disclosure of its Confidential Information to avoid irreparable harm to
its legitimate business interests; (iv) in the luxury specialty retail business,
his participation in or direction of NMG’s day-to-day operations and strategic
planning are an integral part of NMG’s continued success and goodwill; (v) given
his position and responsibilities, he necessarily will be creating Confidential
Information that belongs to NMG and enhances NMG’s goodwill, and in carrying out
his responsibilities he in turn will be relying on NMG’s goodwill and the
disclosure by NMG to him of Confidential Information; (vi) he will have access
to Confidential Information that could be used by any Competitor in a manner
that would irreparably harm NMG’s competitive position in the marketplace and
dilute its goodwill; and (vii) he necessarily would use or disclose Confidential
Information if he were to engage in competition with NMG.

 

(b)                              NMG acknowledges and agrees that the Executive
must have and continue to have throughout his employment the benefits and use of
its and its Affiliates’ goodwill and Confidential Information in order to
properly carry out his responsibilities.  NMG accordingly promises upon
execution and delivery of this Agreement to provide the Executive immediate
access to new and additional Confidential Information and authorize him to
engage in activities that will create new and additional Confidential
Information.

 

(c)                               NMG and the Executive thus acknowledge and
agree that during the Executive’s employment with NMG and upon execution and
delivery of this Agreement he (i) has received, will receive, and will continue
to receive, Confidential Information that is unique, proprietary, and valuable
to NMG or its Affiliates; (ii) has created, will create, and will continue to
create, Confidential Information that is unique, proprietary, and valuable to
NMG or its Affiliates; and (iii) has benefited, will benefit, and will continue
to benefit, including without limitation by way of increased earnings and
earning capacity, from the goodwill NMG and its Affiliates have generated and
from the Confidential Information.

 

(d)                             Accordingly, the Executive acknowledges and
agrees that at all times during his employment by NMG or any of its Affiliates
and thereafter:

 

(i)                                  all Confidential Information shall remain
and be the sole and exclusive property of NMG or its Affiliates;

 

Page 9 of 20

--------------------------------------------------------------------------------


 

(ii)          he will protect and safeguard all Confidential Information;

 

(iii)        he will hold all Confidential Information in the strictest
confidence and not, directly or indirectly, disclose or divulge any Confidential
Information to any Person other than an officer, director, or employee of, or
legal counsel for, NMG or its Affiliates, to the extent necessary for the proper
performance of his responsibilities unless authorized to do so by NMG or
compelled to do so by law or valid legal process;

 

(iv)         if he believes he is compelled by law or valid legal process to
disclose or divulge any Confidential Information, he will notify NMG in writing
within 24 hours after receipt of legal process or other writing that causes him
to form such a belief, or as soon as practicable if he receives less than 24
hours’ notice, so that NMG may defend, limit, or otherwise protect its interests
against such disclosure;

 

(v)          at the end of his employment with NMG for any reason or at the
request of NMG at any time, he will return to NMG all Confidential Information
and all copies thereof, in whatever tangible form or medium, including
electronic; and

 

(vi)        absent the promises and representations of the Executive in this
Paragraph 8 and in Paragraph 9, NMG would require him immediately to return any
tangible Confidential Information in his possession, would not provide the
Executive with new and additional Confidential Information, would not authorize
the Executive to engage in activities that will create new and additional
Confidential Information, and would not enter or have entered into this
Agreement.

 

9.                                    Noncompetition and Nondisparagement
Obligations.  In consideration of NMG’s promises to provide the Executive with
new and additional Confidential Information and to authorize him to engage in
activities that will create new and additional Confidential Information upon
execution and delivery of this Agreement, and the other promises and
undertakings of NMG in this Agreement (including without limitation Paragraph
7), the Executive agrees that, while he is employed by NMG and/or any of its
Affiliates and for an 18-month period following the end of that employment for
any reason, he shall not engage in any of the following activities (the
“Restricted Activities”):

 

(a)                               He will not directly or indirectly disparage
NMG or any of its Affiliates, any products, services, or operations of NMG or
any of its Affiliates, or any of the former, current, or future shareholders,
partners, directors, officers, employees, agents or representatives of NMG or
any of its Affiliates;

 

(b)                              He will not, whether on his own behalf or on
behalf of any other Person, either directly or indirectly solicit, induce,
persuade, entice or hire, or endeavor to solicit, induce, persuade, entice or
hire, any person who is then employed by or otherwise engaged to perform

 

Page 10 of 20

--------------------------------------------------------------------------------


 

services for NMG or any of its Affiliates to leave that employment or cease
performing those services;

 

(c)                               He will not, whether on his own behalf or on
behalf of any other Person, either directly or indirectly solicit, induce,
persuade, or entice, or endeavor to solicit, induce, persuade, or entice, any
Person who is then a customer, supplier, or vendor of NMG or any of its
Affiliates to cease being a customer, supplier, or vendor of NMG or any of its
Affiliates or to divert all or any part of such Person’s business from NMG or
any of its Affiliates; and

 

(d)                             He will not directly or indirectly, as an
employee, officer, director, agent, partner, stockholder, owner, member,
representative, consultant or otherwise, associate with, or provide services to
any Competitor of NMG or any of its Affiliates.  This restriction (i) extends to
the performance by the Executive, directly or indirectly, of the same or similar
activities the Executive has performed for NMG or any of its Affiliates or such
other activities that by their nature are likely to lead to the disclosure of
Confidential Information, and (ii) with respect to the post-employment
restriction, applies to any Competitor that has a retail store within 50 miles
of, or in the same Metropolitan Statistical Area as, any retail store of NMG or
any of its Affiliates.  The Executive shall not be in violation of this
Paragraph 9(d) solely as a result of his investment in stock or other securities
of a Competitor or any of its Affiliates listed on a national securities
exchange or actively traded in the over-the-counter market if he and the members
of his immediate family do not, directly or indirectly, hold in the aggregate
more than a total of one percent of all such shares of stock or other securities
issued and outstanding.  The Executive acknowledges and agrees that engaging in
the activities restricted by this Paragraph 9(d) would result in the inevitable
disclosure or use of Confidential Information for the Competitor’s benefit or to
the detriment of NMG or its Affiliates.

 

The Executive acknowledges and agrees that the restrictions contained in this
Paragraph 9 are ancillary to an otherwise enforceable agreement, including
without limitation the mutual promises and undertakings set forth in Paragraph
8; that NMG’s promises and undertakings set forth in Paragraph 8, the
Executive’s position and responsibilities with NMG, and NMG granting to the
Executive ownership in NMG in the form of NMG stock, give rise to NMG’s interest
in restricting the Executive’s post-employment activities; that such
restrictions are designed to enforce the Executive’s promises and undertakings
set forth in this Paragraph 9 and his common-law obligations and duties owed to
NMG and its Affiliates; that the restrictions are reasonable and necessary, are
valid and enforceable under Texas law, and do not impose a greater restraint
than necessary to protect NMG’s and its Affiliates’ goodwill, Confidential
Information, and other legitimate business interests; that he will immediately
notify NMG in writing should he believe or be advised that the restrictions are
not, or likely are not, valid or enforceable under Texas law or the law of any
other state that he contends or is advised is applicable (the “Enforceability
Notification”); and that absent the promises and representations made by the
Executive in this Paragraph 9 and in Paragraph 8, NMG would require him to
return any Confidential Information in his possession, would not provide the
Executive with new and additional Confidential Information, would not authorize
the Executive to engage in activities that will create new and additional
Confidential Information, and would not enter or have entered into this
Agreement.  Notwithstanding the foregoing, NMG agrees that the Executive’s
conduct in providing the Enforceability Notification under this Paragraph
9(d) shall not constitute a waiver of any attorney-client privilege between the
Executive and his attorney(s).

 

Page 11 of 20

--------------------------------------------------------------------------------


 

10.                            Intellectual Property.

 

(a)                               In consideration of NMG’s promises and
undertakings in this Agreement, the Executive agrees that all Work Product will
be disclosed promptly by the Executive to NMG, shall be the sole and exclusive
property of NMG, and is hereby assigned to NMG, regardless of whether (i) such
Work Product was conceived, made, developed or worked on during regular hours of
his employment or his time away from his employment, (ii) the Work Product was
made at the suggestion of NMG; or (iii) the Work Product was reduced to drawing,
written description, documentation, models or other tangible form.  Without
limiting the foregoing, the Executive acknowledges that all original works of
authorship that are made by the Executive, solely or jointly with others, within
the scope of his employment and that are protectable by copyright are “works
made for hire,” as that term is defined in the United States Copyright Act (17
U.S.C., Section 101), and are therefore owned by NMG from the time of creation.

 

(b)                              The Executive agrees to assign, transfer, and
set over, and the Executive does hereby assign, transfer, and set over to NMG,
all of his right, title and interest in and to all Work Product, without the
necessity of any further compensation, and agrees that NMG is entitled to obtain
and hold in its own name all patents, copyrights, and other rights in respect of
all Work Product.  The Executive agrees to (i) cooperate with NMG during and
after his employment with NMG in obtaining patents or copyrights or other
intellectual-property protection for all Work Product; (ii) execute,
acknowledge, seal and deliver all documents tendered by NMG to evidence its
ownership thereof throughout the world; and (iii) cooperate with NMG in
obtaining, defending and enforcing its rights therein.

 

(c)                               The Executive represents that there are no
other contracts to assign inventions or other intellectual property that are now
in existence between the Executive and any other Person.  The Executive further
represents that he has no other employment or undertakings that might restrict
or impair his performance of this Agreement.  The Executive will not in
connection with his employment by NMG, use or disclose to NMG any confidential,
trade secret, or other proprietary information of any previous employer or other
Person that the Executive is not lawfully entitled to disclose.

 

11.                            Reformation.  If the provisions of Paragraph 8,
9, or 10 are ever deemed by a court to exceed the limitations permitted by
applicable law, the Executive and NMG agree that such provisions shall be, and
are, automatically reformed to the maximum limitations permitted by such law.

 

12.                            Assistance in Litigation.  After the Employment
Term and for the life of the Executive, the Executive shall, upon reasonable
notice, furnish such information and assistance to NMG or any of its Affiliates
as may reasonably be requested by NMG in connection with any litigation in which
NMG or any of its Affiliates is, or may become, a party.  NMG shall reimburse
the Executive for all reasonable out-of-pocket expenses, including travel
expenses, meals and lodging, incurred by the Executive in rendering such
assistance, but shall have no obligation to compensate the Executive for his
time in providing information and assistance in accordance with this Paragraph
12.  The Executive shall provide to NMG a receipt or voucher for any
reimbursable expense within 30 days of the occurrence of such expense.  Any such
reimbursement shall be made as soon as administratively possible, but in any
event no later than

 

Page 12 of 20

--------------------------------------------------------------------------------


 

30 days following receipt of such receipt or voucher.  Further, the amount of
expenses eligible for reimbursement during the Executive’s taxable year shall
not affect the expenses eligible for reimbursement in any other taxable year,
and the right to reimbursement shall not be subject to liquidation or exchanged
for another benefit.

 

13.                            No Obligation to Pay; Section 409A of the Code;
Section 280G of the Code.

 

(a)                               With regard to any payment due to the
Executive under this Agreement, it shall not be a breach of any provision of
this Agreement for NMG to fail to make such payment to the Executive if (i) NMG
is legally prohibited from making the payment; (ii) NMG would be legally
obligated to recover the payment if it was made; or (iii) the Executive would be
legally obligated to repay the payment if it was made.

 

(b)                              Notwithstanding anything to the contrary
contained herein, in the event the Executive is a “specified employee” (as
defined below) and is entitled to receive a payment on separation from service
that is subject to Code Section 409A, the payment may not be made earlier than
six months following the date of the Executive’s separation from service if
required by Code Section 409A and the regulations thereunder, in which case, the
accumulated postponed amount shall be paid in a lump sum payment within ten
(10) days after the end of the six-month period.  If the Executive dies during
the postponement period prior to the payment of the postponed amount, the
amounts withheld on account of Code Section 409A shall be paid to the personal
representative of the Executive’s estate within 60 days after the date of the
Executive’s death.  A “specified employee” shall mean an employee who, at any
time during the 12-month period ending on the identification date, is a
“specified employee” under Code Section 409A, as determined by the Parent
Board.  The determination of “specified employees,” including the number and
identity of persons considered “specified employees” and the identification
date, shall be made by the Parent Board in accordance with the provisions of
Code Section 409A and the regulations issued thereunder.

 

(c)                               Notwithstanding anything to the contrary
contained herein, this Agreement is intended to satisfy the requirements of Code
Section 409A and all provisions herein, or incorporated by reference, shall be
construed and interpreted to satisfy the requirements of Code Section 409A, and
in the event of future legislative or regulatory changes to, or official
guidance regarding, the requirements imposed by Code Section 409A, NMG and the
Executive agree to cooperate by negotiating in good faith regarding possible
future revisions to this Agreement (without obligation on the part of any party
to agree to any such revisions) that they may determine are necessary in order
that this Agreement will continue to satisfy the requirements of, and the
compensation payable hereunder will thereby not be subject to the taxes imposed
by, Code Section 409A; provided, however, that no Person connected with NMG in
any capacity, including but not limited to any Affiliate of NMG, and their
respective directors, officers, agents and employees, makes any representation,
commitment or guarantee that any particular tax treatment, including, but not
limited to, federal, state and local income, estate and gift tax treatment, will
be applicable with respect to any amounts payable under the Agreement or that
such tax treatment will apply to or be available to the Executive.  Further, for
purposes of Code Section 409A, the Executive’s right to receive any installment
payment under this Agreement shall be treated as a right to receive a series of
separate and distinct payments.  Any reimbursements or in-kind benefits provided
under this Agreement shall be made or provided in

 

Page 13 of 20

--------------------------------------------------------------------------------


 

accordance with the requirements of Code Section 409A, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during the period of time specified in this Agreement, (ii) the amount of
expenses eligible for reimbursement, or in kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in kind
benefits to be provided, in any other calendar year, (iii) the reimbursement of
an eligible expense will be made no later than the last day of the calendar year
following the year in which the expense is incurred, and (iv) the right to
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit.  Notwithstanding anything to the contrary herein, a termination
of employment shall not be deemed to have occurred for purposes of any provision
of this Agreement providing for the payment of amounts or benefits upon or
following a termination of employment unless such termination is also a
“separation from service” (as determined in accordance with Treasury Regulation
Section 1.409A-1(h)) and, for purposes of any such provision of this Agreement,
references to a “resignation,” “termination,” “termination of employment” or
like terms shall mean separation from service. In no event whatsoever shall NMG
or any of its Affiliates be liable for any additional tax, interest or penalty
that may be imposed on the Executive by Code Section 409A or any damages for
failing to comply with Code Section 409A.

 

(d)                             So long as NMG satisfies the description in
Section 280G(b)(5)(A)(ii)(I) of the Code, if any payment or benefit (within the
meaning of Section 280G(b)(2) of the Code), to the Executive or for the
Executive’s benefit paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise in connection with, or arising out of,
the Executive’s employment with NMG or a change in ownership or effective
control of NMG or of a substantial portion of its assets (the “Payments”), would
be subject to the excise tax imposed by Section 4999 of the Code, then, to the
extent, if any, the Executive elects to waive the right to receive such payments
or benefits unless shareholder approval is obtained in accordance with
Section 280G(b)(5)(B) of the Code, NMG shall use its commercially reasonable
efforts to prepare and deliver to its stockholders the disclosure required by
Section 280G(b)(5)(B) of the Code with respect to the Payments and to submit the
Payments to NMG’s stockholders for approval in accordance with
Section 280G(b)(5)(B) of the Code and the regulation codified at 26 C.F.R. §
1.280G-1.  The Executive understands that NMG does not guarantee that such
stockholder approval will be obtained.  The determinations to be made with
respect to this Paragraph 13(d) shall be made by a certified public accounting
firm designated by NMG and reasonably acceptable to the Executive. NMG shall be
responsible for all charges of the accountant.

 

14.                            Survival.  The expiration or termination of the
Employment Term will not impair the rights or obligations of any party hereto
that accrue hereunder prior to such expiration or termination, except to the
extent specifically stated herein.  In addition to the foregoing, NMG’s
obligations under Paragraphs 5(h), and 7, and the Executive’s obligations under
Paragraphs 8, 9, 10 and 12, will survive the expiration or termination of the
Executive’s employment.

 

15.                            Withholding Taxes.  NMG shall withhold from any
payments to be made to the Executive pursuant to this Agreement such amounts
(including social security contributions and federal income taxes) as shall be
required by federal, state, and local withholding tax laws.

 

16.                            Notices.  All notices, requests, demands, and
other communications required or permitted to be given or made by either party
shall be in writing and shall be deemed to have been duly

 

Page 14 of 20

--------------------------------------------------------------------------------


 

given or made (a) when delivered personally, or (b) when deposited in the United
States mail, first class registered or certified mail, postage prepaid, return
receipt requested, to the party for which intended at the following addresses
(or at such other addresses as shall be specified by the parties by like notice,
except that notices of change of address shall be effective only upon receipt):

 

(i)                                  If to NMG, at:

 

The Neiman Marcus Group LLC
Attn: General Counsel
1618 Main Street
Dallas, TX 75201

 

With a copy (which shall not constitute notice) to:

 

Neiman Marcus Group, Inc.
Attn: Adam Stein
2000 Avenue of the Stars, 12th Floor
Los Angeles, CA 90067

 

and

 

Proskauer Rose LLP
Attn:  Michael A. Woronoff

2049 Century Park East, Suite 3200
Los Angeles, CA  90067

 

(ii)                            If to the Executive, at the Executive’s
then-current home address on file with NMG.

 

17.                            Injunctive Relief.  The Executive acknowledges
and agrees that NMG would not have an adequate remedy at law and would be
irreparably harmed in the event that any of the provisions of Paragraphs 8, 9,
10 and 12 were not performed in accordance with their specific terms or were
otherwise breached.  Accordingly, the Executive agrees that NMG shall be
entitled to equitable relief, including preliminary and permanent injunctions
and specific performance, in the event the Executive breaches or threatens to
breach any of the provisions of such Paragraphs, without the necessity of
posting any bond or proving special damages or irreparable injury.  Such
remedies shall not be deemed to be the exclusive remedies for a breach or
threatened breach of this Agreement by the Executive, but shall be in addition
to all other remedies available to NMG at law or equity.

 

18.                            Binding Effect; No Assignment by the Executive;
No Third Party Benefit.  This Agreement shall be binding upon and inure to the
benefit of the parties and their respective heirs, legal representatives,
successors, and assigns; provided, however, that the Executive shall not assign
or otherwise transfer this Agreement or any of his rights or obligations
herein.  NMG is authorized to assign or otherwise transfer this Agreement or any
of its rights or obligations herein to an Affiliate of NMG.  The Executive shall
not have any right to pledge, hypothecate, anticipate, or in any way create a
lien upon any payments or other benefits provided under this

 

Page 15 of 20

--------------------------------------------------------------------------------


 

Agreement; and no benefits payable under this Agreement shall be assignable in
anticipation of payment either by voluntary or involuntary acts, or by operation
of law, except by will or pursuant to the laws of descent and distribution. 
Nothing in this Agreement, express or implied, is intended to or shall confer
upon any Person other than the parties, and their respective heirs, legal
representatives, successors, and permitted assigns, any rights, benefits, or
remedies of any nature whatsoever under or by reason of this Agreement.

 

19.                            Assumption by Successor.  NMG shall require any
successor or assignee (whether direct or indirect, by purchase, merger,
consolidation, or otherwise) to all or substantially all the business and/or
assets of NMG, by agreement in writing in form and substance reasonably
satisfactory to the Executive, expressly, absolutely, and unconditionally to
assume and agree to perform this Agreement in the same manner and to the same
extent that NMG would be required to perform it if no such succession or
assignment had taken place.  As used in this Agreement, “NMG” shall include any
successor or assignee (whether direct or indirect, by purchase, merger,
consolidation, or otherwise) to all or substantially all the business and/or
assets of NMG that executes and delivers the agreement provided for in this
Paragraph 19 or that otherwise becomes obligated under this Agreement by
operation of law.

 

20.                            Governing Law.  This Agreement and the employment
of the Executive shall be governed by the laws of the State of Texas except for
its laws with respect to conflict of laws.

 

21.                            Dispute Resolution: Arbitration; Jury-Trial
Waiver.

 

(a)                               All disputes arising under or in connection
with this Agreement shall be settled by binding arbitration conducted before one
arbitrator sitting in Dallas, Texas, or such other location agreed by the
parties hereto, in accordance with the rules for expedited resolution of
employment disputes of the American Arbitration Association then in effect.  The
determination of the arbitrator shall be made in writing within thirty days
following the close of the hearing on any dispute or controversy and shall be
final and binding on the parties.  Judgment may be entered on the award of the
arbitrator in any court having proper jurisdiction.  The parties acknowledge
that this agreement evidences a transaction involving interstate commerce. The
Federal Arbitration Act shall govern the interpretation, enforcement, and
proceedings pursuant to the arbitration clause in this agreement.

 

(b)                              Notwithstanding the foregoing, NMG and its
Affiliates may seek such injunctive or other legal or equitable relief to which
they may be entitled in any state or federal court of competent jurisdiction to
enforce its rights under Paragraphs 7(b), 8, 9, 10 or 12 of this Agreement.

 

(c)                               ALTERNATIVE WAIVER OF JURY TRIAL: THE PARTIES
AGREE THAT IN THE EVENT THE AGREEMENT TO ARBITRATE CONTAINED IN THIS PARAGRAPH
21 IS DETERMINED TO BE UNENFORCEABLE, ANY DISPUTE BETWEEN THE PARTIES THAT
OTHERWISE WOULD BE SUBJECT TO ARBITRATION SHALL BE HEARD BY A COURT SITTING
WITHOUT A JURY, AND THE PARTIES MUTUALLY WAIVE ANY RIGHT THEY MAY HAVE TO A JURY
DETERMINATION OF ANY ISSUE IN SUCH DISPUTE.

 

Page 16 of 20

--------------------------------------------------------------------------------


 

22.                            Costs of Proceedings.  If the Executive is the
prevailing party in any arbitration proceeding, as determined by the arbitrator,
or in any enforcement or other court proceedings, he will be entitled, to the
extent permitted by law, to reimbursement from the Parent, NMG or their
Affiliates, as applicable, for all of the Executive’s costs (including the
arbitrator’s compensation), expenses and attorneys’ fees.  If Parent, NMG or
their Affiliates are prevailing party in any arbitration proceeding, as
determined by the arbitrator, or in any enforcement or other court proceedings,
each party shall be responsible for their own respective costs, expenses and
attorneys’ fees.

 

23.                            Entire Agreement.  This Agreement contains the
entire agreement between the parties concerning the subject matter hereof and as
of the Effective Date supersedes all other prior agreements and understandings,
written and oral, between the parties with respect to the subject matter of this
Agreement (including, without limitation, the Prior Agreement).

 

24.                            Modification; Waiver.  No Person, other than
pursuant to a resolution duly adopted by the members of the Parent Board, shall
have authority on behalf of NMG to agree to modify or amend any provision of
this Agreement, or waive any provision of this Agreement enforceable by it. 
Further, this Agreement may not be changed, amended or modified orally, but only
by a written agreement signed by the parties hereto and no provision thereof may
be waived or discharged except by a written agreement signed by the party
against whom any waiver or discharge is sought to be enforced.  Each party to
this Agreement acknowledges and agrees that no breach of this Agreement by the
other party or failure to enforce or insist on its or her rights under this
Agreement shall constitute a waiver or abandonment of any such rights or defense
to enforcement of such rights.

 

25.                            Construction.  The parties hereto have
participated jointly in the negotiation and drafting of this Agreement and, in
the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as jointly drafted by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provision of this Agreement.

 

26.                            Severability.  If any provision of this Agreement
shall be determined by a court to be invalid or unenforceable, the remaining
provisions of this Agreement shall not be affected thereby, shall remain in full
force and effect, and shall be enforceable to the fullest extent permitted by
applicable law.

 

27.                            Counterparts.  This Agreement may be executed by
the parties in any number of counterparts (including by facsimile or electronic
transmission), each of which shall be deemed an original, but all of which shall
constitute one and the same agreement.

 

28.                            Section 162(m).  The parties hereto recognize
that NMG is not currently subject to Section 162(m) of the Code but that it may
become subject to said section during the term of this Agreement.  In such
event, NMG retains the right to amend the provisions of this Agreement that
impact, relate to or reference NMG’s annual bonus program if NMG determines that
such an amendment would be necessary or appropriate to ensure that any
performance-based compensation payable under a new bonus plan satisfies the
requirements for exemption under Section 162(m) of the Code, provided, however,
that any such amendment provides the

 

Page 17 of 20

--------------------------------------------------------------------------------


 

Executive at least the same economic benefit under this Agreement as he had
prior to the amendment.

 

[Remainder of Page Intentionally Left Blank]

 

Page 18 of 20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, NMG has caused this Agreement to be executed on its behalf
by its duly authorized officer, and the Executive has executed this Agreement,
effective as of the Effective Date.

 

James E. Skinner

 

 

 

/s/ James E. Skinner

 

 

 

 

 

 

 

 

The Neiman Marcus Group LLC

 

 

 

/s/ Joe Weber

 

 

By:

 

Title: Senior Vice President and Chief Human Resources Officer

 

Page 19 of 20

--------------------------------------------------------------------------------